DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a system for performing oil displacement by a water-gas dispersion system, wherein the system for performing oil displacement includes a micro-bubble generation apparatus, a gas source, an ultrasonic oscillation controller, a protective barrel and a support; a first opening is provided in a top end of the protective barrel, into which an internal apparatus enters and from which the internal apparatus is extracted, the first opening is sealed by an end cover; a second opening communicating with a water flooding pipeline is provided in a side wall of the protective barrel, into which fluid flows and from which the fluid flows out;  the micro-bubble generation apparatus is fifed within the protective barrel by the support; the gas source is connected with the micro-bubble generation apparatus through a gas pipeline, for transporting gas to the micro-bubble generation apparatus; and the ultrasonic oscillation controller is connected to the micro-bubble generation apparatus through a signal line, for controlling the micro-bubble generation apparatus to generate micro-bubbles”.  Sherman (6398195) in figure 4 teaches a bubbling apparatus, including a water tank(72), the water tank including a water source(76) connected by piping(77) to an inlet of the water tank, a liquid outlet(93) at a sidewall portion of the water tank, and a porous .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159.  The examiner can normally be reached on Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
May 26, 2021